UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-2305



MEHDI KHAN,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


              On Petition for Review of an Order of the
                     Board of Immigration Appeals
                             (A72-167-476)


Submitted:    May 30, 2007                  Decided:   July 10, 2007


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Richard W. Chang, WASSERMAN, MANCINI & CHANG, Washington, D.C., for
Petitioner.   Peter D. Keisler, Assistant Attorney General, Mary
Jane Candaux, Senior Litigation Counsel, Anh-Thu P. Mai, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mehdi Khan, a native and citizen of Pakistan, petitions

for review an order of the Board of Immigration Appeals (“Board”)

denying his motion to reconsider and/or reopen.             Insofar as Khan

challenges the Board’s prior orders, we lack jurisdiction because

Khan did not file a timely petition for review from those orders.

See 8 U.S.C. § 1252(b)(1) (2000); Stone v. INS, 514 U.S. 386, 405

(1995).    While Khan’s brief raises challenges to both of those

prior orders, he fails to raise any issue with respect to the

November 14, 2006, order, the only order from which his petition

for review is timely.           Issues not briefed on appeal are deemed

abandoned.      Pleasurecraft Marine Engine Co. v. Thermo Power Corp.,

272 F.3d 654, 657 (4th Cir. 2001);         11126 Baltimore Blvd. v. Prince

George’s County, Md., 58 F.3d 988, 993 n.7 (4th Cir. 1995) (relying

on Federal Rule of Appellate Procedure 28(a)(6) and holding that

issues    not    briefed   or    argued   in   federal   appeal   are   deemed

abandoned).      Accordingly, we deny the petition for review.

             We note the Board did not abuse its discretion denying

Khan’s motion to reconsider or reopen.           Jean v. Gonzales, 435 F.3d

475, 481 (4th Cir. 2006); Stewart v. INS, 181 F.3d 587, 595 (4th

Cir. 1999).

             We deny the petition for review.        We dispense with oral

argument because the facts and legal contentions are adequately




                                     - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                  PETITION DENIED




                              - 3 -